Order dismissing report affirmed. This is an action of tort to recover for damage to the plaintiff’s automobile resulting from a collision with that driven by the defendant. The accident occurred on August 18, 1952, at or near Wellington Circle in Medford. The plaintiff testified that while travelling at the rate of fifteen miles per hour his automobile was struck “dehd center in the rear” by the defendant’s automobile and damaged to the estimated amount of $55.80. The defendant who was the only other witness testified that the plaintiff crossed to his left in front of the defendant and in so doing the plaintiff’s rear bumper became engaged with the defendant’s front bumper. The judge found for the plaintiff. The case, which is here on the defendant’s appeal from an order of the Appellate Division dismissing a report, is governed by Harrington v. Central Greyhound Lines, Inc. of New York, 336 Mass. 436, 437. The judge’s special finding that “defendant negligently ran into plaintiff who was in the exercise of due care” was sufficient to warrant the denial of the defendant’s requests for rulings.